               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CLAYTON FAERBER, Individually                                           PLAINTIFF
and as the Administrator of the Estate
of D.F., a Minor

v.                                              CAUSE NO. 1:20-CV-328-LG-RPM

BP EXPLORATION & PRODUCTION                                        DEFENDANTS
INC. and BP AMERICA PRODUCTION
COMPANY

                               FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

the Court finds that this lawsuit should be dismissed with prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that this lawsuit is

hereby DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 29th day of June, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -1-
